788 N.W.2d 674 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Chenier HOLLOWAY, Defendant-Appellant.
Docket No. 139390. COA No. 280834.
Supreme Court of Michigan.
October 6, 2010.

Order
By order of January 27, 2010, the application for leave to appeal the June 9, 2009 judgment of the Court of Appeals was held in abeyance pending the decision in People v. Redd. On order of the Court, the case having been decided on June 11, 2010, 486 Mich. 966, 783 N.W.2d 93 (2010), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
DAVIS, J., not participating. I recuse myself and am not participating because I was on the Court of Appeals panel in this case. See MCR 2.003(B).